Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 1 of 19 PageID #: 458



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ______________________________
                                )
 MICHAEL P. SMITH,              )
                                )
           Plaintiff,           )
                                )
      v.                        )
                                )        C.A. No. 19-192 WES
 UNITED PARCEL SERVICE, INC.    )
 and LOCAL 251 OF THE           )
 INTERNATIONAL BROTHERHOOD      )
 OF TEAMSTERS,                  )
                                )
           Defendants.          )
 ______________________________)

                            MEMORANDUM AND ORDER

 WILLIAM E. SMITH, District Judge.

       Before the Court is Defendant Local 251 of the International

 Brotherhood of Teamsters’ Motion for Summary Judgment, ECF No. 13.

 Also before the Court is Defendant United Parcel Service, Inc.’s

 Motion for Summary Judgment, ECF No. 14.        For the reasons set forth

 below, both Motions are GRANTED.

 I.    Background

       Plaintiff Michael P. Smith worked for Defendant United Parcel

  Service, Inc. (“UPS” or “the Company”) as a casual package driver

  from June 2010 to October 2013, and as a full-time package driver

  from October 2013 until his discharge in December 2018.                Def.

  United Parcel Service, Inc.’s Statement of Undisputed Facts in

  Supp. of Mot. for Summ. J. (“UPS SUF”) ¶¶ 1-2, ECF No. 15.             As a

  UPS employee, he was represented by Local 251 of the International
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 2 of 19 PageID #: 459



  Brotherhood of Teamsters (“Local 251” or “the Union”), and his

  employment was governed by the terms of a collective bargaining

  agreement (“CBA”).1     Id. ¶¶ 1, 3-4.

       While at UPS, Smith received a copy of the Company’s Workplace

  Violence Prevention Policy, which guarantees employees a “safe

  working environment, free of threats, intimidation, and physical

  harm,” and prohibits, on a “zero tolerance” basis, “physical

  assaults (fights), threatening comments [and] intimidation.”            Id.

  ¶¶ 7-9.   He also received the Company’s Professional Conduct and

  Anti-Harassment Policy, which prohibits “harassment” based on

  “disability,”     including    “derogatory     or   other   inappropriate

  remarks, slurs, threats or jokes.”         Id. ¶ 11.    That policy also

  forbids “inappropriate physical contact.” Id. Violation of either

  policy can be punished by disciplinary action up to and including

  termination without warning.       Id. ¶¶ 10, 12, 14, 17.

       On November 30, 2018, Smith touched the head of Anthony

  Cipriano, a fellow UPS employee and Local 251 member, while they

  were taking a break at a Dunkin’ Donuts in Providence, RI; Cipriano



       1 The CBA has two parts: the National Master United Parcel
 Service Agreement (“Master Agreement”) and the New England and
 United Parcel Service Supplemental Agreement (“Supplemental
 Agreement”). See Local 251’s Add. of Exs. to Mot. for Summ. J.
 (“Union Add.”) Exs. 1 and 2, ECF Nos. 13-5 and 13-6. Much of the
 controversy in this case surrounds Article 59 of the Supplemental
 Agreement, which sets forth, among other things, cardinal offenses
 that justify termination without prior warning. See Union Add.
 Ex. 2, Supplemental Agreement 207-08.


                                       2
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 3 of 19 PageID #: 460



  described this touch as a “smack,” while Smith described it as a

  “tap.” UPS SUF ¶¶ 18-26; Local 251’s Statement of Undisputed Facts

  in Supp. of Mot. for Summ. J. (“Union SUF”) ¶¶ 27, 32, ECF No. 13-

  4.   Cipriano reacted by asking Smith, “Why did you hit me?”            UPS

  SUF ¶ 21.     Smith replied, “What do you mean why did I hit you?”

  Id. ¶¶ 34, 36; see Brown Cert. Ex. D, Smith Dep. 13:16-22, ECF No.

  15-1.   On December 5, Cipriano met with UPS R.I. Metro Business

  Manager Andy McLean and Union Chief Steward Thomas Salvatore,

  reporting that Smith had mocked his deafness and “hit” him in the

  ear with an “open-handed smack.”         Union SUF ¶¶ 6-27.

       Later that day, Smith met with McLean, Salvatore, UPS Division

  Manager Matthew Duhoski, and Union Steward Corey Levesque.              UPS

  SUF ¶ 25.    Smith said that he had merely “tapped” Cipriano.           Id.

  ¶ 26; Union SUF ¶ 32.         He also acknowledged that Cipriano had

  responded to the “tap” by asking, “What did you hit me for?”            UPS

  SUF ¶ 26.     Duhoski explained UPS’s “zero tolerance” policy for

  violence    and   announced   Smith’s    immediate   suspension    as   the

  situation was investigated.      Id. ¶ 27; Union SUF ¶ 36.

       On December 7, Cipriano submitted a written statement to UPS.

  UPS SUF ¶ 29; Union SUF ¶ 39.        The statement asserted that Smith

  had struck Cipriano in the ear, that Smith mocked Cipriano’s

  hearing disability, and that Smith harangued Cipriano as a “route

  killer” (one whose delivery speed causes the Company to raise its

  expectations regarding overall driver efficiency).            UPS SUF ¶ 29.


                                       3
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 4 of 19 PageID #: 461



        On December 10, at a meeting with Salvatore, Levesque, and

  UPS Human Resources Representative Lisa Mertel, Cipriano repeated

  his   charges    against     Smith;   the   meeting   was    memorialized   in

  memorandum by Mertel.        Id. ¶¶ 30-32; Union SUF ¶¶ 40-42.       The next

  day, December 11, Mertel took statements from Medeiros and Thibault

  in    the   presence   of     their   Union   representatives      (Levesque,

  Salvatore, and Business Agent Matthew Maini).               UPS SUF ¶¶ 33-36;

  Union ¶¶ SUF 45-46.      Neither Medeiros nor Thibault saw Smith touch

  Cipriano, but both heard Cipriano ask, “Why did you hit me?”                UPS

  SUF ¶¶ 34, 36.     Furthermore, both heard Smith reply, “What do you

  mean why did I hit you?”        Id.   On December 12, at a meeting meant

  to investigate whether Smith had violated the workplace violence

  and professional conduct policies, Smith again admitted that “he

  placed his hand on Cipriano’s head”.          Id. ¶ 37-38; Union SUF ¶ 47.

  At the end of the meeting, Smith was told that he was terminated.

  UPS SUF ¶ 40; Union SUF ¶ 49.

        On    December   13,   UPS   terminated   Smith   for    violating    the

  Workplace Violence Prevention Policy and the Professional Conduct

  and Anti-Harassment Policy, UPS SUF ¶¶ 40-41, and subsequently

  sent Smith an official letter of termination, citing Article 50

  of the CBA.     Union SUF ¶ 52.

        At Smith’s behest, Local 251 filed a grievance for termination

  without just cause.          Id. ¶ 50; UPS SUF ¶ 42.          Maini requested

  Smith’s employment and disciplinary records from UPS.               Union SUF


                                         4
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 5 of 19 PageID #: 462



  ¶ 51.    The Local Level grievance meeting occurred on December 20.

  Id. ¶ 53.   Smith attended, as did Maini and Salvatore for the Union

  and Duhoski and UPS Labor Relations Manager Glenn Steward for the

  Company.    Id.; UPS SUF ¶ 46.     At the meeting, Maini and Salvatore

  received    Smith’s   records,    which   showed    a   long   history   of

  disciplinary issues.2     Union SUF ¶¶ 54-57; UPS SUF ¶¶ 46-47.       Among

  the documents was a “last chance” agreement, which Smith signed

  after being terminated and reinstated in 2015 for “dishonesty,

  overall work record and falsification of company documents.” Union

  SUF ¶¶ 58-60; UPS SUF ¶¶ 49-50.           At this meeting, Smith again

  admitted “tapping” Cipriano’s head.       Union SUF ¶ 62; UPS SUF ¶ 51.

  He also made previously unaired allegations concerning Cipriano’s

  behavior: specifically, Smith claimed that Cipriano had mocked him

  for having a limp and that Cipriano was actively trying to steal

  his route.     Union SUF ¶¶ 63-64; UPS SUF ¶ 52.            Duhoski found

  Smith’s claims incredible and Steward denied his grievance.              UPS




       2 His offenses include failing to scan four packages that
 were not delivered or given away without a scan, Union Add. Ex.
 12, Smith UPS Personnel File 12-056, ECF No. 13-16; leaving a
 package at a prohibited location and falsely claiming that the
 shipper overrode the prohibition, resulting in a theft and payout
 by UPS, id. at 12-049-054; being late for a commercial delivery,
 id. at 12-034-036; altering shipping addresses, id. at 12-025-033;
 inflating his mileage by some 120 miles, id. at 12-018-021; and
 signing packages for customers without permission, id. at 12-008-
 016. Furthermore, Smith was twice terminated by UPS and reinstated
 due to the Union’s advocacy. Id. at 12-057-060, 12-054-055.


                                       5
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 6 of 19 PageID #: 463



  SUF ¶¶ 53-54.     Maini told Smith and Duhoski that the Union would

  probably not pursue arbitration.         Union SUF ¶ 67.

       Maini and Salvatore subsequently briefed Matthew Taibi, who

  serves as Secretary-Treasurer and Principal Executive Officer of

  Local 251 and represents members at UPS as a Business Agent.            Id.

  ¶¶ 2, 69-73.    Taibi directed Maini to get another statement from

  Cipriano.    Id. ¶¶ 73-75.      Taibi and Maini then conferred about

  Smith’s situation, with Taibi concluding that Smith’s account was

  inconsistent and unbelievable, especially given his disciplinary

  record, whereas Cipriano’s account was consistent and believable.

  Id. ¶¶ 76-96.     Taibi therefore made the decision not to pursue

  arbitration, which he considered futile.         Id. ¶¶ 98-99.     Taibi’s

  decision was informed by a recognition that the Union was bound

  to defend Cipriano’s interest in a safe workplace, and that Smith’s

  actions gave UPS just cause for immediate discharge.            Id. ¶¶ 22-

  25, 97, 100.    On January 16, 2019, at Taibi’s instruction, Maini

  wrote Smith a letter explaining that Local 251 would not take his

  grievance to arbitration.      Id. ¶¶ 102-04.

       On April 10, 2019, Smith sued UPS and Local 251 in Rhode

 Island Superior Court. See generally Compl., ECF No. 1-1. Against

 the former he alleged breach of contract (Count I) and violation

 of the Rhode Island Civil Rights Act (“RICRA”), R.I. Gen. Laws §

 42-112-1 (Count III); against the latter he alleged breach of the

 duty of fair representation (Count II) and violation of RICRA


                                       6
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 7 of 19 PageID #: 464



 (Count IV).      See id. ¶¶ 28-47.        Both Defendants now move for

 summary judgment.     Local 251’s Mot. for Summ. J., ECF No. 13; Def.

 United Parcel Service, Inc.’s Mot. for Summ. J., ECF No. 14.             The

 case was removed to this Court by Defendants on April 18, 2019.

 Notice of Removal, ECF No. 1-2.

 II.   Standard of Review

       A court must grant a motion for summary judgment where there

 is “no genuine dispute as to any material fact and the movant is

 entitled to judgment as a matter of law.”          Fed. R. Civ. P. 56(a).

 An issue is genuine if it is “sufficiently open-ended to permit a

 rational factfinder to resolve the issue in favor of either side.”

 Nat’l Amusements, Inc. v. Town of Dedham, 43 F.3d 731, 735 (1st

 Cir. 1995) (citation omitted).         An issue is material if it “has

 the capacity to sway the outcome of the litigation under the

 applicable law.”      Id. (citation omitted).

       Initially, the movant has the burden of showing the absence

 of any genuine issues        of material fact based on “pleadings,

 depositions,      answers    to    interrogatories,      admissions,     and

 affidavits”.     Borges ex rel. S.M.B.W. v. Serrano-Isern, 605 F.3d

 1, 5 (1st Cir. 2010) (citing Celotex Corp. v. Cartrett, 477 U.S.

 317, 323 (1986)).     If the movant does so, the burden shifts to the

 nonmovant to demonstrate “with respect to each issue on which [he

 or she] would bear the burden of proof at trial . . . that a trier

 of fact could reasonably resolve the issue in [his or her] favor.”


                                       7
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 8 of 19 PageID #: 465



 Id. (citing Celotex, 477 U.S. at 324).           This burden requires the

 nonmovant to proffer “specific facts” of “evidentiary value”.

 Noviello v. City of Boston, 398 F.3d 76, 84 (1st Cir. 2005).                It

 is   not   enough   for   the   nonmovant   to   rely   on   speculation   and

 conclusory assertion.       See Town of Westport v. Monsanto Co., 877

 F.3d 58, 66 (1st Cir. 2017).

       Evidence must be considered in the light most advantageous to

 the nonmovant, with “reasonable inferences” drawn in that party’s

 favor.     Noviello, 398 F.3d at 84.        However, such “indulgence” is

 limited by the nonmovant’s “obligation to support the alleged

 factual controversy with evidence that is neither ‘conjectural nor

 problematic.’”      Chiang v. Verizon New England, Inc., 595 F.3d 26,

 34 (1st Cir. 2010) (internal quotation marks and alterations

 omitted) (quoting Nat’l Amusements, 43 F.3d at 735).

       Finally, “any fact alleged in the movant’s Statement of

 Undisputed Facts shall be deemed admitted unless expressly denied

 or otherwise controverted by a party objecting to the motion” in

 the form of a Statement of Disputed Facts.3             DRI LR 56(a)(3); see




       3   Smith did not file a Statement of Disputed Facts.
 Therefore, the Defendants’ Statements of Undisputed Fact are
 “accept[ed] as true”. Bank of Am., N.A. v. Burt, No. CA06-394S,
 2007 WL 1074742, at *3 (D.R.I. Mar. 30, 2007). “Valid local rules
 are an important vehicle by which courts operate.[] Such rules
 carry the force of law . . . and they are binding upon the litigants
 and upon the court itself”. Air Line Pilots Ass’n v. Precision
 Valley Aviation, Inc., 26 F.3d 220, 224 (1st Cir. 1994) (internal
 citation omitted).


                                       8
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 9 of 19 PageID #: 466



 Bank of Am., N.A. v. Burt, No. CA06-394S, 2007 WL 1074742, at *3

 (D.R.I. Mar. 30, 2007).

 III. Discussion

    A.    Hybrid Section 301/Duty of Fair Representation Suit

         Count I (breach of contract against UPS) and Count II (breach

 of the duty of fair representation by Local 251) together comprise

 a hybrid Section 301/duty of fair representation suit under the

 Labor Management Relations Act § 301, 29 U.S.C. § 185.            Chaparro-

 Febus v. Int’l Longshoreman Ass’n, Local 1575, 983 F.2d 325, 330

 (1st Cir. 1992); Graham v. Bay State Gas Co., 779 F.2d 93, 94 (1st

 Cir. 1985).      In such a hybrid suit, “a plaintiff must prove both

 that the employer broke the collective bargaining agreement and

 that the union breached its duty of fair representation, in order

 to recover against either the employer or the union.”             Chaparro-

 Febus,     983   F.2d   at   330.     The    actions    are   “inextricably

 interdependent,” standing or falling as one.            Hazard v. S. Union

 Co., 275 F. Supp. 2d 214, 225 (D.R.I 2003) (quoting DelCostello v.

 Int’l Bhd. of Teamsters, 462 U.S. 151, 164 (1983)).                   Indeed,

 “disgruntled     employees    must   first    prevail   on    their   unfair

 representation claim.”       Ayala v. Union de Tronquistas de Puerto

 Rico, Local 901, 74 F.3d 344, 346 (1st Cir. 1996).                The Court

 therefore begins with Count II, which alleges that Local 251

 breached its duty of fair representation by failing to pursue the

 grievance process to arbitration.


                                       9
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 10 of 19 PageID #: 467



        1.   Duty of Fair Representation

             a.   Legal Standard

        A union breaches the duty of fair representation where its

  conduct is “arbitrary, discriminatory or in bad faith.”4                Id.

  (quoting Vaca v. Sipes, 386 U.S. 171, 190 (1967)).              Conduct is

  arbitrary where, “in light of the factual and legal landscape at

  the time of the union’s actions,” it is “so far outside a ‘wide

  range of reasonableness’ as to be irrational.”             Miller v. U.S.

  Postal Serv., 985 F.2d 9, 12 (1st Cir. 1993) (quoting Air Line

  Pilots Ass’n, Int’l v. O’Neill, 499 U.S. 65, 67 (1991)).            Conduct

  is in bad faith where undertaken with “a reckless disregard for

  the rights of the individual employee.”              Hussey v. Quebecor

  Printing Providence Inc., 2 F. Supp. 2d 217, 224 (D.R.I. 1998)

  (quoting DeMichele v. Int’l Union of Elec. Radio and Machine

  Workers (AFL-CIO), 576 F. Supp. 931, 935 (D.R.I. 1983)).

        Courts adopt a deferential posture toward union decisions

  related to the grievance process: “It is for the union, not the

  courts to decide whether and in what manner a particular grievance

  should be pursued.”       Emmanuel v. Int’l Bhd. of Teamsters, Local




        4 Smith has apparently abandoned his initial allegation that
  the   Union’s    decision-making   process   was    infected   with
  discriminatory bias based on his identity as an able-bodied
  individual. See infra Section III(C). Thus, the Court’s analysis
  focuses primarily on the issues developed by the parties: namely,
  the reasonableness and good faith character of Local 251’s decision
  to forego arbitration.


                                       10
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 11 of 19 PageID #: 468



  Union No. 25, 426 F.3d 416, 421 (1st Cir. 2005) (quoting Patterson

  v. Int’l Bhd. of Teamsters, Local 959, 121 F.3d 1345, 1349-50 (9th

  Cir. 1997)).      Finally, “a union has wide discretion in determining

  whether or not to pursue a grievance to arbitration.”           DeLucca v.

  Nat’l Educ. Ass’n of Rhode Island, 102 F. Supp. 3d 408, 414 (D.R.I.

  2015).

             b.   Reasonableness and Good Faith

         Local 251 argues that it exercised its discretion in a

  reasonable, good faith manner.       Local 251’s Mem. in Supp. of Mot.

  for Summ. J. and Mot. to Dismiss (“Union Memo”) 15-16, ECF No. 13-

  2.    The Union emphasizes that it conducted a careful investigation

  and rendered a decision based on evidence and supported by law of

  the shop and past legal and arbitral precedent.            See id. at 17-

  22.    Smith counters that the evidence was too sparse and ambiguous

  to support a reasonable, good faith decision.5          Pl.’s Mem. of Law


         5Specifically, Smith asserts that the Union’s decision was
  irrational given that: (1) criminal charges were not filed against
  Smith; (2) neither Thibault nor Medeiros actually saw the touching;
  (3) Smith’s response to Cipriano’s exclamation after the touching
  — “What do you mean why did I hit you?” — could be interpreted as
  a denial of “intentional or criminal action”; (4) Thibault’s and
  Medieros’s statements were “interpreted” by Mertel rather than
  recorded verbatim; (5) a third UPS employee present that day who
  (possibly) witnessed the incident was never interviewed; and (6)
  the potential existence of videotape evidence was left unexplored.
  Pl.’s Obj. to Local 251 3-5.
       Smith also contends that the Union was bound by the CBA to
  advance the grievance to the New England Area Parcel Grievance
  Committee pursuant to Article 48, Section 2(c) of the Supplemental
  Agreement, and that the failure to do so necessarily constituted
  arbitrary action. Id. at 6. However, Section 2(c) applies only


                                       11
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 12 of 19 PageID #: 469



  in Supp. of Obj. to Mot. for Summ. J. filed by Def. Local 251

  (“Pl.’s   Union   Obj.”)   3-5,   ECF     No.   22-1.     The   determinative

  question, however, is not whether the Union’s decision was right,

  but whether it was reasonable and in good faith.            A court must not

  “substitute [its] own views for those of the union.”             Miller, 985

  F.2d at 12.    Even viewed in the light most favorable to Smith, the

  undisputed facts show that Local 251 did not breach its duty.

        The Union not only participated in UPS’s investigation, it

  also reviewed the results of that investigation and undertook its

  own inquiry into the allegations.          Union SUF ¶¶ 26-28, 40-41, 44-

  48, 51, 54, 71-75; see Maini Aff. ¶¶ 5, 8-10, 13-14; Salvatore

  Aff. ¶¶ 5-10, 13; Taibi Aff. ¶¶ 10-12.            Based on its findings –

  including party statements, witness statements, and Cipriano’s

  disciplinary record - and its careful consideration thereof, the

  Union determined that Smith had likely transgressed the anti-

  violence and anti-harassment policies, giving UPS just cause for

  termination pursuant to Article 59 of the CBA, and rendering

  arbitration futile.6 See Maibi Aff. ¶ 7; Taibi Aff. ¶ 7-8, 13.



  where the parties (i.e., UPS and the Union) fail to agree on a
  settlement: here, however, the parties agree that UPS had just
  cause to terminate Smith. See Local 251’s Reply Mem. in Supp. of
  Mot. for Summ. J. (“Local 251’s Reply”) 7, ECF No. 25.      This
  argument does not merit further analysis.

        6 The actions for which Smith was fired           are not listed among
  the “cardinal offenses” set forth in Article            59, but according to
  “law of the shop” at UPS, that provision is              interpreted as non-
  exclusive, and violations of either the                  Workplace Violence


                                       12
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 13 of 19 PageID #: 470



  Affording the Union the considerable deference it deserves, this

  Court cannot say that its decision-making was “so far outside a

  ‘wide range of reasonableness’ as to be irrational,”           Miller, 985

  F.2d at 12 (citation omitted), nor that it was taken with “reckless

  disregard for the rights of the individual employee,” Hussey, 2

  F. Supp. 2d at 224 (citation omitted).

        Smith’s arguments as to why the Union breached its duty are

  largely unpersuasive.7        See Pl.’s Union Obj. 3-5.          There is,



  Prevention Policy or the Professional Conduct and Anti-Harassment
  Policy can result in termination without prior warning. Union SUF
  ¶¶ 21-23.   Based on previous decisions by panels, judges, and
  arbitrators, Taibi did not believe the Union would prevail if it
  pursued arbitration. Taibi Aff. ¶ 13.
       Furthermore, the Union seems to have believed that UPS could
  terminate Smith for any rule violation, given that he was under a
  “last chance” agreement, beginning April 2015. Union SUF ¶¶ 57-
  60; Salvatore Aff. ¶ 3; Union Add. Ex. 12, Smith UPS Personnel
  File 12-057 (“LAST and final warning”). It is not entirely clear
  whether a final warning remains in effect indefinitely, given that
  Article 59 limits the duration of warnings to nine months. See
  Union Add. Ex. 2, Supplemental Agreement 207. In any event, the
  last chance agreement was not the driving force in the Union’s
  assessment of the merits of Smith’s grievance, and regardless,
  given the legal and factual background, the Union’s decision was
  not arbitrary or taken in bad faith.

        7 First, lack of criminal charges have little bearing on the
  credibility of Cipriano’s account. Second, while neither Thibault
  nor Medeiros saw Smith hit Cipriano, it was not irrational for the
  Union to construe the exchange they overheard as indicating some
  sort of inappropriate and unwelcome contact.       Third, whether
  Smith’s words can be interpreted as denying “intentional or
  criminal action” is not germane: the only question is whether the
  Union reasonably concluded otherwise. Fourth, although Thibault’s
  and Medieros’s statements were taken down by Mertel, they were
  witnessed by multiple individuals, who have verified what she
  wrote. See Salvatore Aff. ¶¶ 8-9; Maini Aff. ¶ 5.



                                       13
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 14 of 19 PageID #: 471



  perhaps, something to be said for Smith’s objections that the Union

  neglected to interview a third potential witness8 and to check if

  a video camera had captured the incident.                However, neither

  oversight    renders   the    Union’s   handling   of   Smith’s   grievance

  fatally “perfunctory.” Vaca, 386 U.S. at 191. The Union fulfilled

  its obligation to “conduct at least a ‘minimal investigation,’”

  and its inquiry does not evince “egregious disregard” for Smith’s

  interests.    Emmanuel, 426 F.3d at 420.        Even assuming, arguendo,

  that these omissions were negligent or erroneous, “mere negligence

  or erroneous judgment will not constitute a breach of the duty of

  fair representation.”        Miller, 985 F.2d at 12.

        Where a union reasonably and in good faith concludes that it

  cannot “establish a wrongful discharge,” and that arbitration

  would therefore be “fruitless,” it has the discretion to abandon

  the grievance process.         See Vaca, 386 U.S. at 193-94.         On the

  undisputed facts, such was the case here.

        3.   Supposed Existence of Genuine Disputes of Material Fact

        Smith contends that two material facts are in dispute: (1)

  whether Local 251’s decision was retaliation against his political

  activity within the Union; (2) whether his question - “What do you




        8 An unnamed individual referred to as “Thibault’s helper”
  was also present that day, but according to Thibault he was looking
  at his phone when the touching occurred and did not hear anything
  because he had in earbuds.       See Union Add. Ex. 8, Thibault
  Statement.


                                       14
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 15 of 19 PageID #: 472



  mean why did I hit you?” - can be understood as a denial of having

  assaulted Cipriano.             Pl.’s Union Obj. 8-10.           These ostensible

  factual disputes are immaterial and therefore do not preclude

  granting the Union’s Motion as to this claim.

        It may be that Smith’s remark — “What do you mean why did I

  hit you?” — is susceptible to various plausible interpretations,

  thus raising a genuine issue that a “reasonable factfinder could

  resolve it in favor of either party.”                    Oahn Nguyen Chung v.

  StudentCity.com, Inc., 854 F.3d 97, 101 (1st Cir. 2017) (citation

  omitted).         Nevertheless, it is not a material issue of fact, as

  it does not “hold[] the potential to change the outcome of the

  suit,”      id.    (citation      omitted),     given   that    the    Union’s     own

  interpretation was well within the realm of reason, see Miller,

  985 F.2d at 12.

        As for the alleged retaliation, Smith has not presented

  “sufficient evidence to generate a trialworthy issue.”                     Clifford

  v. Barnhart, 449 F.3d 276, 280 (1st Cir. 2006).                       The affidavit

  attached to his brief simply establishes that, at some point in

  the past, he and Maini belonged to opposing sides within the sphere

  of Union politics.             However, with respect to actual retaliatory

  behavior, Smith offers no specifics or details, just insinuation

  and conjecture.         Thus, he fails to demonstrate the existence of a

  “trialworthy issue”.            See id.; see also Magee v. United States,

  121   F.3    1,     3   (1st    Cir.   1997).     Indeed,      the    allegation    of


                                            15
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 16 of 19 PageID #: 473



  retaliation seems inconsistent with Smith’s deposition testimony,9

  making it a classic instance of “attempt[ing] to manufacture an

  issue of fact in order to survive summary judgment.”                Orta-Castro

  v. Merck, Sharp & Dohme Quimica P.R., Inc., 447 F.3d 105, 110 (1st

  Cir. 2006).          Finally, it should be noted that the decision to

  abandon the grievance process was made by Taibi, not Maini.                Union

  SUF ¶ 98.

            Given the above, the Court grants Local 251’s Motion for

  summary judgment on Count II.

       B.       Breach of Contract

            Smith argues that, since his alleged conduct is not among the

  cardinal offenses enumerated in Article 59 of the Supplemental

  Agreement, UPS breached the CBA by firing him without just cause.

  He    also       contends   that   summary    judgment   is   precluded   by   the

  existence of a factual dispute as to the nature of Smith’s touching

  of Cipriano and the significance of such touching under the CBA.

  Pl.’s Mem. of Law in Supp. of Obj. to Mot. for Summ. J. filed by


            9

            Q. As I understand your testimony, and I want
            to be clear about this, what you’re saying is
            that [what] Mr. Maini didn’t do that amounted
            to misrepresentation were not giving you the
            witness statements in advance of the grievance
            hearing and not filing for the next panel
            hearing?
            A. Correct.
            Q. Anything else?
            A. That’s it.
  Local 251’s Reply Ex A., Smith Dep., ECF No. 25-1.


                                           16
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 17 of 19 PageID #: 474



  Def., United Parcel Service, Inc. (“Pl.’s UPS Obj.”) 1-2, ECF No.

  24.   UPS responds, firstly, that since Smith cannot establish his

  claim against Local 251 for unfair representation, his claim

  against UPS for breach of contract must fail.          Def. United Parcel

  Service, Inc.’s Mem. of Law in Supp. of its Mot. for Summ. J. (“UPS

  Mem.”) 13-15, ECF No. 14-1.        It responds, secondly, that even if

  Smith could demonstrate the predicate breach of duty, UPS fired

  him for just cause.      Id. at 19-21.

        As explained above, in a hybrid Section 301 suit such as this

  one, an employee cannot prevail on the breach of contract claim

  without prevailing on the unfair representation claim.            See supra

  III(A); see also Ayala, 74 F.3d at 346.             Accordingly, Smith’s

  contract claim against UPS must fail.10

        Therefore, the Court grants UPS’s Motion for summary judgment

  on Count I.




        10 Even considered by itself, this claim might warrant
  summary judgment in UPS’s favor. UPS had reason to believe that
  Smith had struck and mocked Cipriano. See generally UPS SUF Ex.
  2, Steward Aff., ECF No. 15-2.     According to the undisputed
  facts, such behavior is punishable by termination without prior
  warning under the CBA. Union SUF ¶¶ 21-23; UPS SUF ¶¶ 14, 17.
  Moreover, Smith had been subject to a last chance agreement, UPS
  SUF ¶ 49, and the Union doubted it could secure another such
  agreement, Union SUF ¶ 77. In any event, the failure of Smith’s
  unfair representation claim renders a definitive analysis on
  this question unnecessary.


                                       17
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 18 of 19 PageID #: 475



     C.        RICRA

          UPS and Local 251 argue that they are entitled to summary

  judgment on the RICRA claims because: (1) these state law claims

  are preempted, and (2) Smith has not established that he is part

  of a protected class.          UPS Mem. 21-23; Union Mem. 25-33. Smith

  does not address the RICRA claims in either of his objections

  to the instant Motions.11           Nevertheless, the Court gathers that

  Smith        contends   that   he   was   unfavorably   treated   vis-à-vis

  Cipriano        because   he   is   able-bodied,   whereas   Cipriano   is

  disabled.        See Compl. ¶¶ 40-41, 45-46.

          A plaintiff must show that he or she is “disabled within

  the meaning of the relevant statute” to make out a prima facie

  RICRA claim.         Poulin v. Custom Craft, Inc., 996 A.2d 654, 658-

  59 (R.I. 2010); see Mayer v. Prof’l Ambulance, LLC, 211 F. Supp.

  3d 408, 420 (D.R.I. 2016).           Smith has not presented any facts —

  or even any allegations — indicating that he is disabled within

  the meaning of RICRA.          See R.I. Gen. Laws § 42-87-1.      Quite the

  contrary: his claims are predicated precisely on his lack of

  disability.




           Because Smith has failed to address the RICRA claims,
          11

  they could be considered waived.      “An issue raised in the
  complaint but ignored at summary judgment may be deemed waived.”
  Champlin’s Realty Assocs. v. Carcieri, No. C.A.06-135, 2006 WL
  2927632, at *4 (D.R.I. Oct. 12, 2006) (quoting Grenier v.
  Cyanamid Plastics, Inc. 70 F.3d 667, 678 (1st Cir. 1995)).


                                            18
Case 1:19-cv-00192-WES-PAS Document 31 Filed 09/14/20 Page 19 of 19 PageID #: 476



        Therefore, the Court grants summary judgment in favor of

  UPS and Local 251 on Counts III and IV respectively.

  IV.   CONCLUSION

        Based on the foregoing reasons, Defendant Local 251 of the

  International      Brotherhood   of   Teamsters’    Motion    for   Summary

  Judgment, ECF No. 13, is GRANTED.            Likewise, Defendant United

  Parcel Service, Inc.’s Motion for Summary Judgment, ECF No. 14, is

  GRANTED.



  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: September 14, 2020




                                        19
